UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4074 General New York Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS General New York Municipal Bond Fund, Inc. January 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.8% Rate (%) Date Amount ($) Value ($) New York89.9% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.25 11/15/27 2,000,000 1,500,360 Dutchess County Industrial Development Agency, Civic Facility Revenue (Bard College Civic Facility) 5.00 8/1/20 1,000,000 1,023,290 Essex County Industrial Development Agency, SWDR (International Paper Company Projects) 5.20 12/1/23 2,750,000 1,755,847 Hempstead Industrial Development Agency, Civic Facility Revenue (Adelphi University Civic Facility) 5.00 10/1/30 2,000,000 1,843,240 Huntington Housing Authority, Senior Housing Facility Revenue (Gurwin Jewish Senior Residences Project) 6.00 5/1/29 1,370,000 919,023 Jefferson County Industrial Development Agency, SWDR (International Paper Company Projects) 5.20 12/1/20 2,000,000 1,381,160 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 1,500,000 1,533,255 Long Island Power Authority, Electric System General Revenue (Insured; FGIC) 5.00 12/1/19 1,375,000 1,439,158 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/25 1,000,000 988,730 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/31 1,500,000 1,384,800 Metropolitan Transportation Authority, Transportation Revenue (Insured; AMBAC) 5.50 11/15/18 4,000,000 4,285,080 Nassau County Industrial Development Agency, Continuing Care Retirement Community Revenue (Amsterdam at Harborside Project) 6.50 1/1/27 1,500,000 1,136,295 New York City, GO 5.38 12/1/11 885,000 a 992,855 New York City, GO 5.38 12/1/20 115,000 118,375 New York City, GO 5.00 8/1/22 1,200,000 1,220,304 New York City, GO 5.50 6/1/23 150,000 154,163 New York City, GO 5.25 8/15/24 4,000,000 4,047,600 New York City Housing Development Corporation, Capital Fund Program Revenue (New York City Housing Authority Program) (Insured; FGIC) 5.00 7/1/25 1,200,000 1,178,856 New York City Industrial Development Agency, Civic Facility Revenue (Vaughn College of Aeronautics and Technology Project) 5.25 12/1/36 1,000,000 568,840 New York City Industrial Development Agency, Civic Facility Revenue (YMCA of Greater New York Project) 5.00 8/1/36 3,500,000 2,924,810 New York City Industrial Development Agency, Liberty Revenue (7 World Trade Center Project) 6.25 3/1/15 2,000,000 1,673,140 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty) 7.00 3/1/49 2,500,000 b 2,636,050 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. Project) 6.90 8/1/24 1,000,000 412,300 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.50 1/1/16 1,000,000 946,960 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.50 1/1/24 3,000,000 2,571,120 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 5.00 6/15/22 3,000,000 3,114,690 New York City Transitional Finance Authority, Building Aid Revenue 4.50 1/15/38 3,000,000 2,529,690 New York City Transitional Finance Authority, Building Aid Revenue (Insured; FGIC) 5.00 7/15/25 1,000,000 1,006,830 New York City Transitional Finance Authority, Building Aid Revenue (Insured; FGIC) 5.00 7/15/36 2,000,000 1,853,780 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/22 4,000,000 4,191,000 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/25 2,360,000 2,408,876 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/28 2,695,000 2,703,974 New York Liberty Development Corporation, Revenue (National Sports Museum Project) 6.13 2/15/19 1,500,000 c 174,000 New York State Dormitory Authority, Catholic Health Services of Long Island Obligated Group Revenue (Saint Francis Hospital Project) 5.00 7/1/21 3,000,000 2,603,010 New York State Dormitory Authority, Consolidated Second General Resolution Revenue (City University System) (Insured; FGIC) 5.75 7/1/16 2,000,000 2,104,580 New York State Dormitory Authority, FHA-Insured Mortgage HR (The Long Island College Hospital) 6.00 8/15/15 2,225,000 2,407,027 New York State Dormitory Authority, FHA-Insured Mortgage HR (The New York and Presbyterian Hospital) (Insured; FSA) 5.25 8/15/27 1,505,000 1,506,400 New York State Dormitory Authority, Health Center Revenue (Guaranteed; SONYMA) 5.00 11/15/19 1,000,000 1,023,000 New York State Dormitory Authority, Insured Revenue (Manhattan College) (Insured; Radian) 5.50 7/1/16 2,000,000 2,149,740 New York State Dormitory Authority, Insured Revenue (New York University) (Insured; AMBAC) 5.00 7/1/32 2,000,000 1,927,760 New York State Dormitory Authority, LR (State University Educational Facilities) (Insured; FGIC) 5.50 7/1/11 1,475,000 a 1,635,318 New York State Dormitory Authority, Revenue (Columbia University) 5.13 7/1/21 3,630,000 3,871,794 New York State Dormitory Authority, Revenue (Consolidated City University System) 5.63 7/1/16 2,500,000 2,838,475 New York State Dormitory Authority, Revenue (Consolidated City University System) 5.75 7/1/18 2,500,000 2,992,350 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; FSA) 5.75 7/1/18 1,290,000 1,483,939 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/24 2,500,000 2,614,925 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/35 2,500,000 2,470,975 New York State Dormitory Authority, Revenue (Fordham University) (Insured; Assured Guaranty) 5.00 7/1/33 1,000,000 953,870 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) 5.00 7/1/35 1,500,000 1,384,335 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 5.00 2/15/28 845,000 790,768 New York State Dormitory Authority, Revenue (Miriam Osborne Memorial Home) (Insured; ACA) 6.88 7/1/19 1,475,000 1,398,344 New York State Dormitory Authority, Revenue (Mount Sinai NYU Health Obligated Group) 5.50 7/1/26 2,000,000 1,745,100 New York State Dormitory Authority, Revenue (Mount Sinai NYU Health Obligated Group) 5.50 7/1/26 500,000 448,530 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 5.25 7/1/33 2,000,000 1,327,100 New York State Dormitory Authority, Revenue (New York State Department of Health) 5.00 7/1/15 3,885,000 4,335,699 New York State Dormitory Authority, Revenue (New York State Department of Health) (Insured; CIFG) 5.00 7/1/25 3,000,000 2,876,580 New York State Dormitory Authority, Revenue (North Shore-Long Island Jewish Obligated Group) 5.00 5/1/25 2,765,000 2,457,836 New York State Dormitory Authority, Revenue (NYU Hospitals Center) 5.25 7/1/24 1,000,000 660,990 New York State Dormitory Authority, Revenue (NYU Hospitals Center) 5.00 7/1/26 1,500,000 928,185 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 1,500,000 1,095,495 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 6.00 7/1/33 2,000,000 2,059,300 New York State Dormitory Authority, Revenue (State University Educational Facilities) 5.88 5/15/17 2,060,000 2,483,577 New York State Dormitory Authority, Revenue (Teachers College) 5.00 3/1/24 2,500,000 2,503,825 New York State Dormitory Authority, Revenue (University of Rochester) 5.00 7/1/34 4,000,000 3,806,000 New York State Dormitory Authority, South Nassau Communities HR (Winthrop South Nassau University Health System Obligated Group) 5.50 7/1/23 1,825,000 1,623,630 New York State Energy Research and Development Authority, Gas Facilities Revenue (The Brooklyn Union Gas Company Project) 6.37 4/1/20 5,000,000 5,068,450 New York State Housing Finance Agency, MFHR (Kensico Terrace Apartments) (Collateralized; SONYMA) 4.95 2/15/38 995,000 811,303 New York State Housing Finance Agency, Revenue (Fairway Manor Apartments and LooseStrife Fields Apartments) (Collateralized; FHA) 6.75 11/15/36 15,000 15,546 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) 5.00 3/15/34 2,000,000 1,945,500 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.35 10/1/26 2,000,000 1,933,320 New York State Thruway Authority, General Revenue (Insured; FGIC) 5.00 1/1/27 2,000,000 1,953,640 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds (Insured; FGIC) 5.50 4/1/11 1,225,000 a 1,354,556 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/25 3,000,000 3,031,470 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/19 4,500,000 4,876,740 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/22 3,000,000 3,116,010 New York State Thruway Authority, State Personal Income Tax Revenue (Transportation) 5.25 3/15/27 2,000,000 2,034,560 New York State Urban Development Corporation, Correctional Facilities Revenue 5.50 1/1/14 3,000,000 3,418,590 New York State Urban Development Corporation, Correctional Facilities Revenue (Insured; FSA) 5.50 1/1/14 3,000,000 3,307,950 New York State Urban Development Corporation, State Personal Income Tax Revenue (State Facilities and Equipment) (Insured; FGIC) 5.50 3/15/13 3,000,000 a 3,515,370 Newburgh Industrial Development Agency, IDR (Bourne and Kenny Redevelopment Company LLC Project) (Guaranteed; SONYMA) 5.65 8/1/20 25,000 25,162 Newburgh Industrial Development Agency, IDR (Bourne and Kenny Redevelopment Company LLC Project) (Guaranteed; SONYMA) 5.75 2/1/32 1,535,000 1,400,242 Niagara County Industrial Development Agency, Solid Waste Disposal Facility Revenue (American Ref-Fuel Company of Niagara, LP Facility) 5.55 11/15/15 1,500,000 1,303,320 North Country Development Authority, Solid Waste Management System Revenue (Insured; FSA) 6.00 5/15/15 2,260,000 2,531,742 Onondaga County Industrial Development Agency, Sewage Facilities Revenue (Bristol-Meyers Squibb Company Project) 5.75 3/1/24 4,000,000 3,688,760 Orange County Industrial Development Agency, Life Care Community Revenue (Glenn Arden, Inc. Project) 5.63 1/1/18 930,000 723,596 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) (Insured; MBIA, Inc.) 6.25 12/1/13 5,000,000 4,927,600 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Emma Willard School Project) 5.00 1/1/31 1,000,000 917,650 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Emma Willard School Project) 5.00 1/1/36 1,000,000 901,660 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/25 2,260,000 2,249,898 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/31 2,000,000 1,871,960 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/48 3,000,000 2,178,720 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.50 6/1/21 3,000,000 3,071,700 Triborough Bridge and Tunnel Authority, General Purpose Revenue 5.50 1/1/22 2,000,000 a 2,386,340 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/33 3,000,000 2,900,460 Triborough Bridge and Tunnel Authority, Subordinate Revenue (Insured; MBIA, Inc.) 5.00 11/15/32 3,000,000 2,910,420 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/26 2,000,000 1,403,040 U.S. Related7.9% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 6.00 7/1/10 2,695,000 a 2,877,074 Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 1,000,000 756,770 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 2,000,000 1,758,620 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty) 5.00 7/1/28 1,000,000 906,380 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/16 1,865,000 a 2,275,953 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 1,500,000 1,268,220 Puerto Rico Electric Power Authority, Power Revenue (Insured; FSA) 5.63 7/1/10 3,000,000 a 3,242,250 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; MBIA, Inc.) 5.75 7/1/10 2,420,000 a 2,591,675 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/46 1,500,000 1,161,585 Total Long-Term Municipal Investments (cost $220,137,919) Short-Term Municipal Coupon Maturity Principal Investments1.4% Rate (%) Date Amount ($) Value ($) New York; New York City, GO Notes (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.75 2/1/09 2,000,000 d 2,000,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Dexia Credit Locale) 0.75 2/1/09 1,000,000 d 1,000,000 Total Short-Term Municipal Investments (cost $3,000,000) Total Investments (cost $223,137,919) 99.2% Cash and Receivables (Net) .8% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Purchased on a delayed delivery basis. c Non-income producingsecurity in default. d Variable rate demand note - rate shown is the interest rate in effect at January 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At January 31, 2009, the aggregate cost of investment securities for income tax purposes was $223,137,919. Net unrealized depreciation on investments was $10,397,209 of which $6,313,818 related to appreciated investment securities and $16,711,027 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 212,740,710 0 Level 3 - Significant Unobservable Inputs 0 0 Total 212,740,710 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General New York Municipal Bond Fund, Inc. By: /s/ J. David Officer J. David Officer President Date: March 27, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: March 27, 2009 By: /s/ James Windels James Windels Treasurer Date: March 27, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
